Citation Nr: 1549882	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  03-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear otitis media.
 
2.  Entitlement to service connection for tinnitus, to include as secondary to otitis media.
 
3.  Entitlement to service connection for vertigo, to include as secondary to otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.

The Veteran submitted the instant claim in November 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  An October 2015 letter from the Board notified the Veteran that the VLJ who conducted his 2004 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran was advised that he had 30 days to respond to the letter, and that, if he did not respond, the Board would assume that he wished to proceed without an additional hearing.  To date, the Veteran has not responded.  The Board will therefore assume that he does not want another hearing and render a decision on the available record.

In June 2005, August, 2008, May 2013 and October 2014, the Board remanded the current claims for additional development which has been completed.  .  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.
FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran had a diagnosis of otitis media of the left ear during the appeal period.

2.  The preponderance of the evidence does not show that tinnitus had its onset in service, or that such disability is related to service or service-connected disability.
 
3.  The preponderance of the evidence does not show that vertigo had its onset in service, or that such disability is related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media of the left ear have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in December 2008 and June 2010.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified post-service treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The June 2012 (tinnitus), September 2013 (vertigo) and June 2015 (otitis media) VA examinations were adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

STRs are negative for complaints or findings related to tinnitus and vertigo.  The Veteran was treated for left otitis media in September 1981 and left otitis externa in January 1982.  In May, September and October 1990, the Veteran was seen with left otitis media and upper respiratory infection.  The September 1990 STR notes the Veteran's history of recurrent otitis as an adult.  

When the Veteran filed a VA compensation claim in January 1996, he made no complaints related to otitis media, tinnitus, or vertigo.

A February 1996 VA examination report is negative for complaints or findings related to otitis media, tinnitus, or vertigo.  

A June 1996 rating decision awarded service connection for allergic rhinitis.

VA outpatient treatment records show that the Veteran was seen in August 1999 with left ear complaints, including wax buildup and decreased hearing.  On examination, tympanic membranes were clear; there was no effusion or excess cerumen.  The diagnosis was allergic rhinitis. 

The Veteran submitted the instant claim in November 2001.

A May 2004 VA Persian Gulf Registry examination report notes that the Veteran voiced 11 different medical concerns; however, he made no complaints related to otitis media, tinnitus, or vertigo.  On examination, the ears were unremarkable.

In June 2004, the Veteran testified that he had been treated for otitis media and vertigo since he left service.

VA Audiology and ENT treatment records dated from 2006 to 2010 note numerous ear examinations, all of which were negative for findings of otitis.  In July 2006, Meniere's disease was entered as a "new diagnosis."  A VA otolaryngology note in October 2006 notes the Veteran's report of a 15 year history of vertigo; he stated that he had been counseled about Meniere's disease.  In November 2008, the Veteran reported constant tinnitus, but denied vertigo.  In February 2010, the Veteran denied vertigo.  

A June 2012 VA examination report notes that the Veteran reported experiencing an ear infection three weeks prior to examination.  The VA examiner found no evidence of otitis media.  The Veteran also reported recurrent tinnitus with an unknown date of onset.  After reviewing the claims file and examining the Veteran, the examiner opined that tinnitus is less likely than not related to the Veteran's military service, to include military noise exposure therein.  In this regard, the examiner noted that STRs are negative for tinnitus.  Finally, the Veteran complained of vertigo and examination revealed an anterior posterior sway that appeared to be exaggerated.  No etiology opinion was provided by the examiner. 

A September 2013 VA examination report notes that the Veteran reported having ear infections about twice a year.  He started having episodes of dizziness with vertigo several years ago but could not recall if this occurred while he was on active duty.  The examiner noted that according to VA medical records, "Meniere's disease was entered as a 'new diagnosis' on 7/14/2006."  The VA examiner could not complete an examination for otitis media because the Veteran's left ear canal was obstructed with cotton debris.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's vertigo was less likely than not incurred in or aggravated by service, to include any illness therein.  The examiner stated:

Most patients with Meniere's disease have no identifiable underlying otologic disease.  This disease is diagnosed by the typical set of symptoms and is regarded as a disease with an idiopathic etiology (unknown cause).  Otitis media may be associated with vestibular symptoms but nonspecific dizziness is more common than vertigo.  Vertigo only develops when otitis media has spread from the middle ear cavity to the inner ear and caused either serous or supprative [sic] labrynthitis.

Otitis externa (ear canal infection) cannot cause vertigo due to anatomical barriers which separate the ear canal from the structures in the inner ear that are associated with vertigo.

Review of STRs show diagnoses of both otitis externa and otitis media which were treated and resolved.  There were no records of any complications from these infections.  There were no findings or complaints of vertigo during military service.

As the [v]eteran's Meniere's disease was reported as a new diagnosis in 2006, 11 years after military discharge and is usually not associated with ear infections it is unlikely that the veteran's Meniere's disease is related to the symptoms of otitis reported during his military service.

An October 2014 Board decision denied service connection for otitis media of the right ear on the basis that no such disability has been shown after service.

A June 2015 VA medical examination report notes the Veteran's complaints of vertigo more than once per week and tinnitus one to four times per month.  Examination revealed no signs or symptoms attributable to chronic ear infection.  There was no inflammation, tumor, or neoplasm.  External ear, ear canal and tympanic membrane were normal.  Gait was normal, but Romberg test was abnormal (positive for unsteadiness).  The examiner did not have access to the VBMS file.  In a June 2015 addendum opinion notes that the VA physician reviewed the VBMS file, to include the June 2015 VA examination results.  The VA physician essentially opined that during service, the Veteran's otitis was a symptom of his allergic rhinitis.  Furthermore, the Veteran had not been diagnosed with otitis media since service.  

In a September 2015 Informal Hearing Presentation, the Veteran's representative maintained that the June 2015 VA examination and addendum opinion were inadequate, as the author of the addendum is a podiatrist and provided a contradictory opinion.

A.  Otitis Media Left Ear

The Veteran maintains that he has otitis media of the left ear related to the otitis media diagnosed during his military service.

Initially, the Board notes that the Veteran has been awarded service connection for allergic rhinitis.  The instant claim focuses on whether service connection may also be warranted for otitis media of the left ear as an ear disability separate and distinct from allergic rhinitis.  See Esteban v Brown, 6 Vet. App. 259 (1994); Fanning v Brown, 4 Vet. App. 225 (1993).

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought or has had the disability during the appeal period.  That is the critical question here, i.e., does the Veteran have, or has he had otitis media of the left ear during the appeal period?  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer, supra. 

The record includes no medical treatment/evaluation report that shows a definite diagnosis of left otitis media since service discharge.  Many treatment records rule out otitis media, as noted above.  As the competent (medical) and most probative evidence of record does not include a diagnosis of otitis media of the left ear during the pendency of the appeal, the preponderance of the evidence is against a finding that the Veteran has such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F.3d 1372, 1377, (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed otitis media of the left ear, the Veteran is competent to report his symptoms, but not to report that his symptoms are sufficient to constitute otitis media.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting ear symptoms.  While he might sincerely believe that he has otitis media, as a lay person, he is not competent to render a medical diagnosis as this requires clinical training and application of symptoms to clinical tests.  As discussed above, the probative medical evidence shows that he does not have otitis media.  Thus, a current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

Regarding the contentions raised by the Veteran's representative in September 2015, the June 2015 etiology opinion is not necessary to decide this claim, as repeated examination has failed to show any current or recent diagnosis or otitis media.

 In sum, the record does not show the Veteran has had diagnosed otitis media of the left ear at any time during the period under review.  See McClain, supra; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

B.  Tinnitus and Vertigo

The Veteran maintains that he has tinnitus and vertigo secondary to service or his otitis media.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims and the appeal must be denied.

The evidence of record does not show that service connection for tinnitus or vertigo is warranted on a direct basis.  The evidence does not show that he experienced the onset of either disability during his military service.  The first recorded diagnosis of either disability, as noted above, is not until many years after service (2006 for vertigo and 2008 for tinnitus). 

The preponderance of the evidence also fails to show that the Veteran's tinnitus and vertigo are related to service.  In reaching this conclusion, the Board finds that the June 2012 (tinnitus) and September 2013 (vertigo) VA examiners thoroughly reviewed the VBMS file, after which they essentially opined that the Veteran's tinnitus and vertigo were not related to service.  As the VA examiners' opinions were based on a review of the pertinent medical history and are supported by sound medical rationale, they provide compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  No opinion to the contrary has been presented. Moreover, the Veteran has been inconsistent in reporting the onset of his tinnitus and vertigo, informing the examiner that he did not know the onset of his tinnitus, and that he was not sure if his vertigo started in service. 

With regard to a secondary service connection theory of entitlement, because service connection for otitis media has been denied, service connection is not available for a disability that is secondarily caused by cervical spine disability.  As such, a threshold legal requirement for establishing service connection for tinnitus and/or vertigo as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (otitis media) alleged to have caused or aggravated the upper extremity neuropathy for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for tinnitus and vertigo as secondary to otitis media must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for tinnitus and vertigo.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

ORDER

Service connection for otitis media of the left ear is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


